Mahoney, P. J.,
dissents and votes to reverse in the following memorandum. Mahoney, P. J. (dissenting). Following his indictment for burglary in the third degree and grand larceny in the third degree, defendant moved to suppress an oral statement he allegedly made to police on the day the crimes occurred. At the suppression hearing, a police officer testified that during his investigation of the afore-mentioned crimes, he questioned defendant at the Capital District Psychiatric Center. According to the officer, defendant was read his Miranda rights, indicated that he understood these rights and wished to waive them, and gave an inculpatory oral statement. It appears that defendant had been committed to the custody of the Department of Mental Hygiene pursuant to a CPL 330.20 order and was a patient at the psychiatric center. Following the denial of his suppression motion, defendant was convicted after a nonjury trial on both counts of the indictment. This appeal ensued. In my view, the People have not sustained their burden of showing that defendant made a voluntary, knowing and intelligent waiver of his Fifth Amendment privilege against self incrimination. Such a waiver must be proven by the People beyond a reasonable doubt (People v Valerius, 31 NY2d 51, 55). The record before the suppression court shows only that defendant was advised of his rights from the officer’s Miranda card, answered “yes” to the questions of whether he understood his rights and wished to waive them, and then gave an incriminating statement. In People v Bruce (62 AD2d 1073), this court held that a similar record did not support a finding of waiver where the police had reason to suspect the defendant’s mental competence. In the instant case, I would hold that, as a matter of law, when police go to a psychiatric center to question an individual they know to be confined there, they have reason to suspect that person’s mental competence. They must then do more than show the mere recitation of Miranda rights and a monosyllabic response before they will be found to have met their heavy burden in proving the voluntariness of defendant’s waiver (see People v White, 85 AD2d 787). Accordingly, I would reverse the judgment of conviction, grant defendant’s motion to suppress his oral statement, and remit the matter to the County Court of Albany County for a new trial.